                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 12/18/2019
 WANDA E. MARTINEZ,

                                  Plaintiff,
                                                                   19-CV-11129 (VEC)
                      -against-
                                                                 ORDER OF SERVICE
 VERIZON,

                                  Defendant.

VALERIE CAPRONI, United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Rehabilitation Act of 1973, the

Family and Medical Leave Act, and New York City and New York State civil rights laws. By

order dated December 12, 2019, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis.

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendant Verizon through the U.S. Marshals

Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and

Return form (USM-285 form) for this defendant. The Clerk of Court is further instructed to issue

a summons and deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon this defendant.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to complete the USM-285 form with the

addresses for Verizon and deliver all documents necessary to effect service to the U.S. Marshals

Service.

SO ORDERED.

 Dated:    December 17, 2019
           New York, New York

                                                             VALERIE CAPR     RONI
                                                                         CAPRONI
                                                           United States District Judge




                                                  2
          DEFENDANT AND SERVICE ADDRESS


Verizon
105-15 70th Road
Forest Hills, New York 11375
